DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Rudberg on 7/1/2022.
IN THE SPECIFICATION as filed 11/13/2020:
In paragraph [0010], line 1, replace the limitation “cooling apparatus” with --cooking apparatus--.
IN THE CLAIMS as filed 11/13/2020:
In Claim 1, line 11, between the limitations “of” and “regulating” add the limitation --the-- such that the limitation reads --of the regulating device--.
Replace Claim 9 with:
9.	The cooking apparatus of claim 1, wherein:
	the knob shaft is configured to be unlocked to allow rotational movement when the knob shaft is positioned on the first shaft guide, and
	the knob shaft is configured to remain locked to prevent rotational movement when the knob shaft is positioned on the second shaft guide.
In Claim 16, lines 7-8, replace the limitation “to cause power to be transmitted to the knob shaft” with --to unlock the knob shaft to allow rotational movement--.
In Claim 16, lines 9-10, replace the limitation “to prevent power from being transmitted to the knob shaft” with --to cause the knob shaft to remain locked to prevent rotational movement--.
Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 1 and 16.
Claim 1 recites a knob shaft coupled to the regulating shaft, a shaft holder provided to move together with the knob body, the shaft holder including a first shaft guide configured to guide the knob shaft to operate the regulating device and a second shaft guide configured to guide the knob shaft to prevent operation of regulating device. Paragraphs [0090]-[0092] of the specification of the instant application disclose that the knob shaft is coupled to the regulating shaft such that the knob shaft and regulating shaft both rotate and axially move together at all times, while paragraph [0095] discloses a leaf spring (105) that firmly couples the knob shaft to the regulating shaft. Paragraph [0110] discloses that a fastening screw (140) extends through a holder fixing portion (160) and threadably engages with a body fixing portion (113) of the knob body in order to interlock the shaft older to the knob body such that the knob body and the shaft holder both rotate and axially move together at all times.
Danner (US 5,384,442) discloses: a cooking apparatus (column 1, lines 5-15) comprising: a knob assembly (figs 1-3) provided to operate the regulating device, wherein the knob assembly includes: a knob body (12/20), a knob shaft (49) coupled to the regulating shaft, and a shaft holder (40). However, the knob body (12/20) is required to move relative to the knob holder (40) before engaging the knob holder for combined movement. MPEP 2111 indicates that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification (emphasis added by the Examiner). The broadest reasonable interpretation does not mean the broadest possible interpretation (emphasis added by the Examiner). Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. As set forth above, paragraph [0110] of the specification of the instant application discloses that a fastening screw (140) extends through a holder fixing portion (160) and threadably engages with a body fixing portion (113) of the knob body in order to interlock the shaft holder to the knob body such that the knob body and the shaft holder both rotate and axially move together at all times. In other words, the specification of the instant application does not require or disclose relative movement between the knob body and shaft holder before the knob body and shaft holder are inter-engaged for combined movement. While Danner discloses a device that, after pressing in of the knob body, has the knob body (12/20) and shaft holder (40) combined to move together, “after pressing in of the knob body” is inconsistent with the disclosure of the instant application which discloses “at all times.” Therefore, because Danner discloses relative movement between the knob body (12/20) and the shaft holder (40) before the knob body and the shaft holder are inter-engaged, Danner is not considered to read on the limitation “provided to move together with the knob body” within a broadest reasonable interpretation consistent with the specification of the instant application. For example, interpreting the knob body (12/20) and the shaft holder (40) to meet the limitation “move together” because at some point (after the pressing of the knob body 12/20) the two features are inter-engaged to move together would be the broadest possible interpretation. However, MPEP 2111 indicates such an interpretation would be improper, and thus Danner is not considered to read on the limitations of Claim 1. Furthermore, the knob shaft of Danner does not include a shaft protrusion that is guided by a first shaft guide and a second shaft guide of the shaft holder, as required by Claim 16. Therefore, Claims 1/16 are considered unobvious over Danner.
Erbay (EP 2,469,551) discloses: a cooking apparatus comprising: a heating device; a regulating device including a regulating shaft and configured to control the heating device according to an operation of the regulating shaft; and a knob assembly provided to operate the regulating device, wherein the knob assembly includes: a knob body (10), a knob shaft (20), and a shaft holder (30). However, similar to Danner, Erbay discloses relative movement between the knob body (10) and the shaft holder (30) before the knob body and shaft holder are engaged for combined movement and thus does not read on the limitation “provided to move together.” Furthermore, while the limitation “coupled to” can be a broad term, the instant application does not clearly indicate that the term can be achieved indirectly through additional features while paragraph [0095] discloses a leaf spring (105) that firmly directly couples the knob shaft to the regulating shaft. Within Erbay, the knob shaft (20) is only coupled to the regulating shaft indirectly through the shaft holder (30). However, interpreting the knob shaft (20) to be coupled to the regulating shaft would be the broadest possible interpretation as opposed to the broadest reasonable interpretation consistent with the specification. Furthermore, within the context of the instant application the features of the knob shaft being coupled to the regulating shaft and the shaft holder being provided to move together with the knob body are related and give more meaning to the claim. Therefore, Erbay is not considered to read on the limitations of Claim 1. Furthermore, the knob shaft of Erbay does not include a shaft protrusion that is guided by a first shaft guide and a second shaft guide of the shaft holder, as required by Claim 16. Therefore, Claims 1/16 are considered unobvious over Erbay.
Whirlpool (EP 0,671,681) discloses: a knob assembly, wherein the knob assembly includes: a knob body (2), a knob shaft (18) coupled to the regulating shaft, and a shaft holder (13/15). However, similar to Danner and Erbay, the knob body (2) is required to move relative to the knob holder (13/15) before engaging the knob holder for combined movement, and thus Whirlpool is not considered to read on the limitations of Claim 1. Furthermore, the knob shaft of Whirlpool does not include a shaft protrusion that is guided by a first shaft guide and a second shaft guide of the shaft holder, as required by Claim 16. Therefore, Claims 1/16 are considered unobvious over Whirlpool.
Graetz (EP 1,857,742) discloses a device that broadly appears similar to the disclosure of the instant application, however, Graetz disclose a sensor device for a cooking appliance. Graetz does not disclose a knob assembly controlling a regulating device as required by Claim 1. Furthermore, there is no disclosure that that the groove (9) of Graetz functions to prevent operation of the knob assembly as required by Claims 1 and 16.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656